Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146211 & (21)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 146211
                                                                    COA: 310668
                                                                    Livingston CC: 12-020466-FC
  GEORGE ROBERT TANNER,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion to extend time to file an answer is GRANTED.
  The application for leave to appeal the October 2, 2012 order of the Court of Appeals is
  considered, and it is GRANTED. The parties shall address whether People v Bender, 452
  Mich 594 (1996), should be overruled.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2013                       _________________________________________
         p0327                                                                 Clerk